ITEMID: 001-109104
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: DJAPARIDZE v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Mihai Poalelungi
TEXT: 1. The applicant, Mr Malhaz Djaparidze, was a stateless person who had been born in 1964 and until his death on 26 April 2008 lived in Chişinău. The applicant is represented before the Court by Mr V. Ţurcan and Mr A. Beruciaşvili, lawyers practising in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
2. On 30 April 2008 the Registrar was informed of the applicant’s death. On 23 November 2009 the applicant’s son, Mr Gheorghii Djaparidze, informed the Registrar that he wanted the proceedings to continue and wished to participate in them, retaining the applicant’s lawyers as his representatives. For practical reasons, Mr Malhaz Djaparidze will continue to be referred to in this decision as “the applicant”, although Mr Gheorghii Djaparidze is now to be regarded as having this status (see the Vocaturo v. Italy 24 May 1991, § 2, Series A no. 206-C).
3. The applicant was accused of consuming narcotic drugs while serving a sentence. On 12 July 2007 the Buiucani District Court discontinued the criminal proceedings against him and ordered his immediate release.
4. After leaving the court building the applicant was arrested again by the police. The reason was that he had been found walking in the street without documents and had no permanent abode or means of support. The applicant then gave personal details, including his permanent address in Chişinău, to a police officer. He indicated that he did not have any identity documents, which were all still with the prison administration.
5. The applicant was placed in a centre for homeless people (“the Centre”). His lawyers complained that he had been detained unlawfully.
6. On 17 July 2007 the applicant’s lawyers made a complaint of unlawful detention to the Rîşcani District Court. The court postponed two hearings (on 19 and 24 July 2007) at the request of the applicant’s lawyers, who had asked for documents concerning the reasons for the applicant’s arrest from the prosecution.
7. On 17 July 2007 the applicant signed an authority form for his lawyers to represent him before the Court.
8. On 18 July 2007 it became clear that he was no longer at the Centre. A criminal investigation was opened against two officers, who were accused of taking the applicant out of the Centre during the night of 17-18 July 2007 to a place on the outskirts of Chişinău, from where he had fled. At the same time, the applicant was declared a wanted person.
9. On 1 August 2007, the Rîşcani District Court found that the applicant’s arrest and detention had been unlawful since none of the legal grounds cited by the prosecution applied. The court relied expressly on Articles 5 and 13 of the Convention. That decision was final.
10. On 13 February 2008 the applicant was expelled from Ukraine at the border with Moldova, even though his extradition to Moldova had been refused by the Odessa County Appeal Court on 24 March 2008. On 25 March 2008 he was arrested when crossing the border with Moldova.
11. Following his arrest the applicant was placed in the detention facility of the Operational Services Department of the Ministry of Interior (“the DSO”). On 31 March 2008 his lawyers complained to the Prosecutor General’s Office that the DSO administration had refused to allow him to receive any food or clothes. They noted that he was suffering from hepatitis and required a special diet and that there was a risk of deterioration of his state of health. They asked for their client to be transferred to prison no. 13 so that he could obtain appropriate medical treatment.
12. On 4 April 2008 the applicant’s lawyers complained to the Prosecutor General’s Office, noting the risk to his state of health in the inhuman conditions of detention of the DSO detention facility. On 10 April 2008 the applicant was transferred to prison no. 13 in Chişinău.
13. On 18 April 2008 the applicant’s lawyers asked the authorities at prison no. 13 to inform them of the reasons for placing their client in a solitary cell. On 12 May 2008 they were informed that upon his arrival the applicant had been placed in solitary confinement for fifteen days, in order for him to undergo examinations aimed at establishing the state of his health and for medical treatment to be prescribed if found to be necessary. On 25 April 2008 the applicant was transferred to an ordinary cell.
14. In the morning of 26 April 2008 two detainees who shared the cell with the applicant alerted the prison guards that he was not showing any signs of life. Thereafter the prison doctor pronounced the applicant dead.
15. Between 29 April and 15 July 2008 a medical expert examined the applicant’s body. He found that the cause of death had been cardiac-pulmonary deficiency which had been caused by ischemic cardiopathy and pulmonary fibrocavital tuberculosis. The medical expert also found marks on the cadaver’s back which were interpreted as light injuries caused while the applicant was alive. He was also found to have been under the influence of a minor degree of alcohol intoxication at the time of his death.
16. On 30 April 2008 the applicant’s lawyers informed the Court of their client’s death.
17. On 25 July 2008 a Chişinău Prosecutor’s Office prosecutor decided not to initiate a criminal investigation in the absence of any evidence that a crime had been committed. The prosecutor referred to the statements made by the applicant’s cellmates and the head of the detention block in which he had died. He also cited the findings of the medical and toxicology experts and relied on video recordings, which showed that nobody had entered or left the cell during the night. He noted the presence of marks on the cadaver’s back, without making any comment in that respect.
18. On 11 August 2008 the applicant’s lawyers asked the Prosecutor General’s Office to revoke the decision of 25 July 2008. They mentioned, inter alia, that important questions had not been answered during the preliminary investigation, such as whether their client’s life could have been saved had he been correctly diagnosed and treated in prison no. 13.
19. On 15 September 2008 the Chişinău Prosecutor’s Office replied that the decision of 25 July 2008 had been taken correctly.
20. The applicant’s lawyers challenged the decisions of 25 July and 15 September 2008 before the Centru District Court.
21. On 7 November 2008 the Centru District Court rejected the complaint, on the ground that it had not established that any breaches of fundamental rights had occurred. One of the applicant’s lawyers was present at the hearing. That decision was final.
22. On 23 November 2009 the applicant’s son expressed his wish to continue with the case lodged by his father and raised in essence a complaint under Article 2 concerning the incompletely established circumstances of his father’s death.
